COMMON STOCK PURCHASE AGREEMENT


THIS COMMON STOCK PURCHASE AGREEMENT (this "Agreement"), dated as of June 30,
2009 by and between China Broadband, Inc. a Nevada corporation (the “Company”)
and the investor identified on the signature page hereto (the "Investor").


RECITALS


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), the Company
desires to issue and sell to the Investor, and the Investor desires to purchase
from the Company certain securities of the Company, as more fully described in
this Agreement;
 
WHEREAS, the Company is offering up to 6,000,000 shares of its common stock, par
value $0.001 per share (the “Common Stock” and, the shares being offered herein,
the “Shares”) to the Investor and other investors under identical terms, at a
purchase price of $0.15 per share (the “Price Per Share”) for a minimum offering
amount of $25,000 and an aggregate maximum offering amount of $900,000;


WHEREAS, the Company is in the process of obtaining partial waivers from certain
note and warrant holders of their anti dilution rights that would otherwise
trigger a reduction in their note conversion price to the Price Per Share;


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:


1.           Agreement to Purchase.
 
1.1           Closing.  The Investor hereby agrees to purchase, and the Company
hereby agrees to sell, 166,667 shares of the Company’s common stock, par value
$.001 per share (the “Shares”) pursuant to the conditions set forth herein.  The
aggregate purchase price of the Shares being sold to the Investor hereunder is
$25,000.00 (the “Purchase Price”), at the Price Per Share.   The Investor shall
deliver to the Company the Purchase Price according to instructions provided by
the Company (the “Closing”).  The Closing shall take place at the offices of the
Company on or before July 1, 2009 or at such other location or time as the
parties may agree.


1.2           Closing Deliveries.  (a)  At the Closing, the Company shall
deliver or cause to be delivered to the Investor a [Missing Graphic
Reference]facsimile copy of a certificate evidencing a number of Shares equal to
such Investor’s Purchase Price divided by the Price Per Share, registered in the
name of such Investor (provided that originals of the same are delivered to the
address provided by the Investor).  The Company shall also deliver a statement
as to how many other Shares have been sold, if any, in this offering.


(b)  At the Closing, the Investor shall deliver or cause to be delivered to the
Company its Purchase Price, in United States dollars and in immediately
available funds, by wire transfer to the account or accounts designated in
writing by the Company for such purpose.


 
 

--------------------------------------------------------------------------------

 
 
2.           Representations, Warranties and Covenants of the Investor.  The
Investor  represents and warrants to the Company, and covenants for the benefit
of the Company, as follows:
 
(a)           The Investor is an "accredited investor" as defined under Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act");
 
(b)           The Investor is acquiring the Shares for its own account and not
with a view to any distribution of the Shares in violation of the Securities
Act;
 
(c)           The Investor acknowledges that it has significant prior investment
experience, including investment in non-listed and non-registered securities,
and that the Investor recognizes the highly speculative nature of this
investment.  In particular, and without limitation, the Investor represents that
it understands that the Company’s securities have suffered significant
illiquidity and decline in stock price and that other restricted shareholders
are eligible to sell securities pursuant to Rule 144 of the Securities Act.  The
Investor represents that it has been furnished with, and has reviewed, all of
the Company’s securities filings and all documents and other information
regarding the Company that the Investor had requested or desired to know and all
other documents which could be reasonably provided have been made available for
the Investor’s inspection and review;
 
(d)           The Investor acknowledges that the Shares have not been passed
upon or reviewed by the Securities and Exchange Commission.  The Investor agrees
that it will not sell, transfer or otherwise dispose of any of the Shares until
they are registered under the Securities Act, or unless an exemption from such
registration is available and that a legend substantially in the form as
provided in Section 4 below will be placed on the certificate(s) representing
the shares to such effect;
 
(e)           This Agreement constitutes a valid and binding agreement and
obligation of the Investor enforceable against the Investor in accordance with
its terms, subject to limitations on enforcement by general principles of equity
and bankruptcy or other laws affecting the enforcement of creditors' rights
generally;
 
(f)           Investor is not acquiring the Shares as part of a group, as such
term is defined in Section 13 of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), and is not acting in concert with any person
acting in such manner.  Investor makes its own voting and dispositive decisions
and has not agreed to grant any proxy or enter into any form of voting trust,
agreement or similar arrangement with respect to the Shares; and
 
(g)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Investor, and the Investor has full power and
authority to execute and deliver this Agreement and the other agreements and
documents contemplated hereby and to perform his obligations hereunder and
thereunder.
 
(h)           Investor understands and acknowledges existing holders of Notes
(the “Notes”) and Warrants (the “Warrants”) issued in January of 2008 to certain
investors and the placement agent (the “Note Holders”) have certain full ratchet
and other anti dilutions protections attached to their Notes and Warrants, and
that the Company shall have obtained partial waivers from the Note Holders which
provide, in relevant part, that the Conversion Price (as defined in the Notes)
of such Notes shall  be reduced to (i) $0.20 if such Note Holder invests new
monies in the Company pursuant to an offering of convertible notes with similar
terms to their existing Notes (except at a lower conversion price) or (ii) $0.25
per share if such note Holder does not invest new monies, and further provide
that such Note Holders waive any other anti dilution rights that would otherwise
cause an adjustment to the exercise price of the Warrants or any other anti
dilution rights that would cause an adjustment or adjustments to the nature of
the Warrants or Notes as a result of this offering.


 
2

--------------------------------------------------------------------------------

 
 
3.           Representations, Warranties and Covenants of the Seller.  The
Company represents and warrants to the Investor, and covenants for the benefit
of the Investor, as follows:
 
(a)           Organization and Qualification.  The Company is duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted.  The Company is not in any material violation of any of the
provisions of its certificate of incorporation, bylaws or other organizational
or charter documents.
 
(b)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated herein and otherwise to carry out its obligations hereunder,
subject to consents and waiver of anti dilution provisions of various existing
shareholders.  The execution and delivery of this Agreement by the Company and
the consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of the Company and no
further action is required by the Company in connection therewith.  This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies, or (ii) laws relating to the availability of specific performance,
injunctive relief or other equitable principles of general application.
 
(c)           Issuance of the Shares.  The Shares have been duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all liens.
 
(d)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (or such shorter period as the Company was required by
law to file such reports) (the foregoing materials being collectively referred
to herein as the "SEC Reports") on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, except to the
extent that such SEC Reports may have been subsequently amended or supplemented
to correct such misstatement or omission.  The financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.
 
 
3

--------------------------------------------------------------------------------

 
 
(e)           Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties, no registration under the Securities
Act is required for the offer and sale of the Shares by the Company to the
Investor under this Agreement.
 
4.           Other Agreements of the Parties.
 
(a)           The Company and the Investor agree that the Shares may only be
disposed of in compliance with state and federal securities laws.  In connection
with any transfer of the Shares other than pursuant to an effective registration
statement, to the Company, to an affiliate of an Investor or in connection with
a pledge as contemplated in Section 4(b), the Company may require the transferor
thereof to provide to the Company with an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Shares under the Securities Act.  As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement.


(b)           Certificates evidencing the Shares will contain substantially the
following legend, until such time as they are not required under Section 4(c):
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4(b)) following a sale or transfer of
such Shares pursuant to Rule 144 (assuming the transferor is not, and does not
become, an affiliate of the Company).  The Company may not make any notation on
its records or give instructions to any transfer agent of the Company that
enlarge the restrictions on transfer set forth in this Section.  Notwithstanding
the foregoing, the Investor represents that it understands that the Company was
once a blank check shell company and, accordingly, its ability to utilize the
resale exemptions provided pursuant to Rule 144 in the event that the Company
becomes non compliant with its ongoing requirements to file all required SEC
Reports, or to request a legend removal without a sale, is accordingly limited.
 
4.2           Delivery of Share Certificates.  As soon as practicable after the
Closing, but in no event more than five (5) business days after the Closing, the
Company agrees to cause manually executed originals of a certificate evidencing
a number of Shares equal to such Investor’s Purchase price divided by the Per
Share Purchase Price, registered in the name of such Investor to be delivered to
such Investor at the address specified by the Investor to the Company in
writing.


5.           Binding Effect; Assignment.  This Agreement is not assignable by
the Company or the Investor without the prior written consent of the other
party.  This Agreement and the provisions hereof shall be binding and shall
inure to the benefit of the Company and its successors and permitted assigns
with respect to the obligations of the Investor under this Agreement, and to the
benefit of the Investor and its successors and permitted assigns with respect to
the obligations of the Company under this Agreement.
 
6.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and interpreted in accordance with the laws of the State of New York without
giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction.
 
7.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by both of the parties.
 
8.           Survival.  The representations and warranties of the Company and
the Investor shall survive the Closing hereunder.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
5

--------------------------------------------------------------------------------

 


[Counter Part Signature Page of China Broadband, Inc., to Common Stock Purchase
Agreement Between Investor and China Broadband, Inc., Dated as of June 30, 2009]


IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

  CHINA BROADBAND, INC.          
 
By:
        Name: Marc Urbach        Title: President          



 
6

--------------------------------------------------------------------------------

 


[Counter Part Signature Page of Investor, to Common Stock Purchase Agreement
Between
Investor and China Broadband, Inc., Dated as of June 30, 2009]
 

 
                                                                                     .
Name:
 
Investment Amount: $  ________________________
 
Social Security No.:   __________________________   
   
 
ADDRESS FOR NOTICE


c/o: _______________________________________
 
Street: _______________________________________

City/State/Zip: _________________________________
 
Attention: ____________________________________
 
Tel: __________________________________________
 
Fax: __________________________________________

 
 
DELIVERY INSTRUCTIONS
(if different from above)
c/o:                                                                           


Street:
_______________________________________                                                                        


City/State/Zip: _________________________________
 
Attention: ____________________________________
 
Tel: __________________________________________  